Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered June 18, 1996, convicting defendant, after a jury trial, of three counts of perjury in the first degree and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed. The matter is remanded to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The court properly precluded defendant’s attempt to impeach a witness concerning the witness’s failure, at his own criminal trial, to volunteer testimony on certain subjects that were never brought out on direct or cross-examination (People v Bornholdt, 33 NY2d 75, 88, cert denied sub nom. Victory v New York, 416 US 905; see also, People v Brown, 235 AD2d 303, lv denied 89 NY2d 1032). Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.